Citation Nr: 0417443	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  00-14 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tuberculosis 
characterized as a positive tuberculin tine test.  

2.  Entitlement to service connection for left ear hearing 
loss disability.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  

4.  Entitlement to service connection for chronic sinusitis.  

5.  Entitlement to service connection for a chronic headache 
disorder.  

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's left leg thrombophlebitis and 
varicosities.  

7.  Entitlement to an initial compensable disability 
evaluation for the veteran's right leg varicose veins.  

8.  Entitlement to an initial compensable disability 
evaluation for the veteran's hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from February 1964 to December 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which established 
service connection for left leg thrombophlebitis and 
varicosities, right leg varicose veins, and hemorrhoids; 
assigned noncompensable evaluations for those disabilities; 
denied service connection for post-traumatic stress disorder 
(PTSD); determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
bilateral hearing loss disability, tinnitus, sinusitis, a 
chronic headache disorder, and tuberculosis characterized as 
a positive tuberculin tine test; denied those claims; and 
denied a compensable rating under the provisions of 38 C.F.R. 
§ 3.324.  

In August 2003, the RO adjudicated the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
disability, tinnitus, sinusitis, a chronic headache disorder, 
and tuberculosis characterized as a positive tuberculin tine 
test on the merits; granted service connection for tinnitus; 
assigned a 10 percent evaluation for that disability; granted 
service connection for right ear hearing loss disability; 
assigned a noncompensable evaluation for that disability; and 
denied service connection for left ear hearing loss 
disability, sinusitis, and a chronic headache disorder; and 
increased the evaluation for the veteran's left leg 
thrombophlebitis and varicosities from noncompensable to 10 
percent.  The veteran has been represented throughout this 
appeal by the American Legion.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected left 
and right leg vascular disabilities and hemorrhoids.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as the 
veteran's entitlement to an initial evaluation in excess of 
10 percent for his left leg thrombophlebitis and varicosities 
and initial compensable evaluations of his right leg varicose 
veins and hemorrhoids.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.  

For the reasons and bases discussed below, service connection 
for tuberculosis characterized as a positive tuberculin tine 
test and left ear hearing loss disability are DENIED.  The 
issues of the veteran's entitlement to service connection for 
PTSD, chronic sinusitis, and a chronic headache disorder; an 
initial evaluation in excess of 10 percent for his left leg 
thrombophlebitis and varicosities; and initial compensable 
evaluations for his right leg varicose veins and hemorrhoids 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans Affairs 
(VA) will notify the veteran if further action is required on 
his part.  

In light of the RO's award of compensable evaluations for the 
veteran's left leg thrombophlebitis and varicosities and 
tinnitus, the issue of a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324 (2003) is moot and will not 
be addressed below.  

FINDINGS OF FACT

1.  The veteran exhibited a positive tuberculin tine test 
during active service.  

2.  The veteran was not diagnosed with tuberculosis during 
active service or at any time thereafter.  

3.  The veteran has not been shown to manifest left ear 
hearing loss disability for VA purposes during active service 
or at any time thereafter.


CONCLUSIONS OF LAW

1.  Tuberculosis characterized as a positive tuberculin tine 
test was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.370, 
3.371, 3.374 (2003).  

2.  Left ear hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tuberculosis 

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  

Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and tuberculosis becomes manifest to a 
degree of ten percent within three years of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2003).  

A July 1966 Army treatment entry states that the veteran 
exhibited a positive tuberculin tine test.  At his December 
1975 physical examination for service separation, the veteran 
denied having ever had tuberculosis.  On examination, the 
veteran was not diagnosed with active tuberculosis or any 
residuals thereof.  

At a February 2001 VA examination for compensation purposes, 
the veteran's history of a positive tuberculin tine test was 
noted.  The veteran denied having ever had tuberculosis or 
"other evidence of having been exposed to tuberculosis."  A 
diagnosis of a "positive tuberculin test with no evidence of 
tuberculosis" was advanced.  

The record contains no competent evidence showing the onset 
of tuberculosis during service or at any time thereafter.  
The veteran has denied ever having had tuberculosis.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Specifically, a veteran's claim 
of entitlement to service connection for tuberculosis must be 
substantiated by either a VA or service physician diagnosis 
or by the diagnosis of a private physician, supported by 
"clinical, X-ray, or laboratory studies or evidence of 
hospital treatment."  38 C.F.R. §§ 3.370, 3.371, 3.374 
(2003).  Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).  
Absent a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the instant claim is denied.  


II.  Left Ear Hearing Loss Disability

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The veteran's service medical records make no reference to 
left ear hearing loss disability.  At his December 1975 
physical examination for service separation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
5
5
5

In his December 1998 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that he 
suffered from bilateral hearing loss disability due to the 
acoustical trauma associated with his Vietnam-related combat 
experiences and exposure to aircraft noise.  

At the February 2001 VA examination for compensation 
purposes, the veteran complained of occasional hearing 
impairment.  On audiological evaluation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
20
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The veteran was diagnosed with 
"normal hearing in the left" ear.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  Left ear 
hearing loss disability for VA purposes was not shown during 
active service or at any time thereafter.  At the February 
2001 VA examination for compensation purposes, the VA 
examiner characterized the veteran's left ear auditory acuity 
as "normal."  In the absence of any objective evidence of 
left ear hearing loss disability for VA purposes during 
active service or at the most recent audiological evaluation, 
the Board concludes that service connection is not warranted.  


III.  VCAA

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, the initial RO decision was made prior to November 19, 
2000, the date of the enactment of the VCAA.  The VA believes 
that this decision is incorrect as it applies to cases where 
the initial RO decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  
In reviewing the issues of the veteran's entitlement to 
service connection for both tuberculosis characterized as a 
positive tuberculin tine test and left ear hearing loss 
disability, the Board notes that the veteran's claims were 
received in December 1998.  In April 2001, the RO issued a 
VCAA notice to the veteran and his accredited representative.  

As the VCAA notice was not provided to the veteran prior to 
the initial RO adjudication denying the claims, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  While the Court 
did not address whether and, if so, how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

In Pelegrini, the Court found that the provision of a VCAA 
notice to a veteran after a claimant has already received an 
initial denial of his claim would largely nullify the purpose 
of the notice and thereby prejudice the veteran by forcing 
him to overcome an adverse decision and substantially impair 
the orderly sequence of claims development and adjudication.  
The Court acknowledged that the Secretary could show that the 
lack of a pre-RO decision notice was not prejudicial to the 
veteran.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
veteran.  To find otherwise would require the Board to remand 
every case for the purpose of having the RO provide a pre-
initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result.  As such, it is not a reasonable 
construction of 38 U.S.C.A. § 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board 's 
decision.  See 38 U.S.C.A. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in § 7261(b)(2) that the Veterans Claims 
Court shall "take due account of the rule of prejudicial 
error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
As the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because a RO decision is appealed to 
the Board.  Rather, it is only after a decision of either the 
RO or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied 
and claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2003).  

The VA has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The 
veteran has been afforded a VA examination for compensation 
purposes.  The examination report is of record.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
April 2001 notice provided to the veteran was not given prior 
to the first RO adjudication of the claims, the notice was 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board.  The content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case (SSOC) was issued to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notices.  Any duty imposed on 
the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Notwithstanding Pelegrini, the Board finds 
that appellate review of the veteran's claims would not 
constitute prejudicial error.  


ORDER

Service connection for tuberculosis characterized as a 
positive tuberculin tine test is denied.  Service connection 
for left ear hearing loss disability is denied.  


REMAND

In his December 1998 claim for service connection for PTSD, 
the veteran advanced that he served in the Republic of 
Vietnam and was exposed to many traumatic events.  His 
experiences included: opening body bags containing American 
servicemen including several of his close friends; removing 
and inventorying any personal possessions found on the dead; 
and coming under enemy rocket attacks.  In reviewing the 
record, the Board observes that the veteran has not 
apparently been asked to provide the specific names of the 
close friends he saw dead.  Further, the veteran's written 
statements delineating the specific psychosocial stressors 
supporting his claim of entitlement to service connection for 
PTSD have not been submitted to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification.  

Additionally, the report of the February 2001 VA examination 
for compensation purposes notes that the veteran was 
diagnosed with "provisional PTSD."  The VA examiner 
commented that "psychological testing is recommended to help 
elucidate this patient's diagnosis."  The requested 
psychiatric testing has apparently not been conducted.  The 
VA's failure to conduct further evaluations and studies as 
recommended by the VA's own examiner constitutes a breach of 
its statutory duty to assist the veteran.  Hyder v. 
Derwinski, 1 Vet.App. 221 (1991).  

In further reviewing the report of the February 2001 VA 
examination for compensation purposes, the Board observes 
that the veteran complained of sinusitis-related symptoms.  
He presented a history of sinusitis since 1967.  The VA 
examiners observed that the veteran exhibited frontal and 
maxillary sinus tenderness to palpation and external 
hemorrhoids.  No specific findings as to the veteran's 
hemorrhoids were reported.  The VA examiner diagnosed the 
veteran with "frontal and maxillary tenderness;" 
"sinusitis by history;" and external hemorrhoids.  The 
evaluations did not encompass the veteran's claimed chronic 
headache disorder.  It is unclear whether the veteran 
currently has chronic sinusitis.  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that an additional VA examination for compensation 
purposes would be helpful in resolving the issues raised by 
the instant appeal.  

The RO has not provided the veteran with a VCAA notice which 
discusses the evidence required to support his claims for 
increased evaluations for his left leg thrombophlebitis and 
varicosities, right leg varicose veins, and hemorrhoids.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  Accordingly, 
this case is REMANDED for the following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
further information as to: (1) his 
claimed inservice stressful experiences 
including the names of the deceased 
friends whose bodies he saw while 
inventorying their personal possessions 
and (2) all post-service treatment of his 
claimed PTSD, chronic sinusitis, and 
chronic headache disorder and 
service-connected left leg 
thrombophlebitis and varicosities, right 
leg varicose veins, and hemorrhoids, 
including the names and addresses of all 
health care providers.  

Upon receipt of the veteran's written 
statement as to his alleged inservice 
stressful experiences, the RO should 
submit it and his other written 
statements of record to the USASCRUR for 
verification of the claimed stressor or 
stressors.  The veteran should be 
informed of his obligation to cooperate 
with the request for information.  38 
C.F.R. § 3.159(c)(2)(i) (2003).  

Upon receipt of the requested information 
as to the veteran's post-service 
treatment and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the claims 
file.  

3.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran after July 2003, not already 
of record, be forwarded for incorporation 
into the claims file.  

4.  The RO should then schedule the 
veteran for VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his claimed chronic psychiatric, 
sinus, and headache disabilities and 
service-connected left leg 
thrombophlebitis and varicosities, right 
leg varicose veins, and hemorrhoids.  All 
indicated tests and studies, including 
psychological testing, should be 
accomplished and the findings then 
reported in detail.  The examiner or 
examiners should specifically state 
whether the veteran has chronic 
sinusitis.  If a diagnosis of PTSD is 
advanced, the psychiatric examiner should 
identify the specific stressors 
supporting such a diagnosis.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic psychiatric, sinus, and headache 
disabilities had their onset during 
active service; are etiologically related 
to the veteran's claimed psychosocial 
stressors; or are in any other way 
causally related to his period of active 
service?  Send the claims folder to the 
examiner or examiners for review.  The 
examination report should specifically 
state that such a review was conducted.  

5.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for PTSD, chronic sinusitis, 
and a chronic headache disorder; an 
initial evaluation in excess of 10 
percent for his left leg thrombophlebitis 
and varicosities; an initial compensable 
evaluation for his right leg varicose 
veins; and an initial compensable 
evaluation for his hemorrhoids.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 


2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.   See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



